Citation Nr: 0608665	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.   Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 (West 2002).  


REPRESENTATION

Appellant represented by:	American Legion




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  He died in December 1984.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The case returns to the Board 
following a remand to the RO in January 2004

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.

In this case, the Board remanded the appeal to the RO in 
January 2004 with instructions to make as many attempts as 
necessary to obtain the veteran's service medical records 
from the National Personnel Records Center (NPRC).   

However, review of the veteran's claims file reveals no 
indication that the RO ever contacted the NPRC following the 
January 2004 remand pursuant to the remand instructions.  The 
Board notes that contacts with the NPRC prior to the remand 
failed to confirm that the appellant's service medical 
records no longer existed or were destroyed.  

The law requires VA to obtain the veteran's service medical 
records or other relevant service records held or maintained 
by a government entity.  38 U.S.C.A.  § 5103A(c) (West 2002).  
Whenever VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A.  § 5103A(b)(3).  In this case, the Board can not 
state that further efforts to obtain those records would be 
futile.

Accordingly, pursuant to Stegall, the appeal must again be 
remanded for compliance with the January 2004 Board remand.  
The Board notes that the issue of entitlement to Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35 
must be deferred pending completion of this development and 
readjudication of the claim for entitlement to service 
connection for the cause of the veteran's death.  

The case is REMANDED for the following action:

1.  The RO should make as many attempts as 
necessary to obtain the veteran's service 
medical records from the NPRC.  If the 
veteran's service medical records were 
destroyed, or presumed to be destroyed, as 
a result of the 1973 fire at the NPRC, 
this presumption should be certified by 
the NPRC and the certification associated 
with the claims file.

2.  The RO should then readjudicate the 
issues on appeal.  If the disposition of 
either claim remains unfavorable to the 
appellant, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

